UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 4, 2010 Bimini Capital Management, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 001-32171 72-1571637 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 3305 Flamingo Drive, Vero Beach, Florida 32963 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (772) 231-1400 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.Regulation FD Disclosure. On October 4, 2010, the Board of Directors of Bimini Capital Management, Inc. (the “Company”) declared a cash dividend of $0.03 per share of Class A and Class B Common Stock.The dividend is payable on October 29, 2010 to stockholders of record as of October 15, 2010. The Company issued a press release announcing the dividend on October 5, 2010, which is included as Exhibit 99.1.The press release attached is being furnished to the SEC and shall not be deemed to be “filed” for any purpose except as otherwise specified by the Company. ITEM 9.01Financial Statements and Exhibits. (d) Exhibits.The following exhibit is being furnished with this Current Report on Form 8-K. 99.1Press Release dated October 5, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 5, 2010 BIMINI CAPITAL MANAGEMENT, INC. By: /s/ Robert E. Cauley Robert E. Cauley Director, Chairman of the Board and Chief Executive Officer
